DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings were received on 12/1/2021.  These drawings are not acceptable as they introduce new matter that is not supported by the original disclosure and are, therefore, objected to. Specifically, the 12/1/2021 drawings introduce new Figure 6 in what appears to be an attempt to overcome the drawing objection set forth in the last Office Action. Although this new Figure 6 would appear to overcome the objection set forth in the last Office Action by including reference signs for the capacitive sensors D1 and D2, it introduces new matter by depicting corresponding locations and sizes for electrodes C1, C2, C3 and C4 that are not supported by the original disclosure; specifically, it shows the following relationships between the electrodes that are not supported by the original disclosure: electrode C3 being slightly larger than electrode C1,  electrode C3 having an inner edge being closer to the center of the device than an .  

Claim Objections
Claim 1 is objected to because of the following informalities: On line 11, the term “a” should be inserted before the phrase “corresponding function of the medical body” since this is the first time that this feature is being recited in the claim. Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  On line 4, the term “and” should be removed in order to be grammatically correct. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  The term “substrate” has been misspelled as “subatrate” on lines 23 and 4. Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  On lines 6-8, the phrases “the third capacitive sensor” and “the fourth capacitive sensor” lack proper antecedent basis, but it is clear that these recitation were intended to refer to the “third electrode” and the “fourth electrode” introduced earlier in the claim; it is suggested to .  Appropriate correction is required.
Claim 10 is objected to because of the following informalities: The phrase “the printed circuit” lacks proper antecedent basis. It is suggested to amend this phrase to recite “the printed circuit board”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: The amended phrase “the function of the medical body triggered by the sensing circuited based on the electrical signal caused by removing the protective film from the medical body is to trigger the switch to urge the contact to be electrically connected to the contact pad, thereby activate a wearable sensing circuit” is grammatically incorrect to the point that it is unclear what is being claimed. Additionally, this phrase introduces “a wearable sensing circuit” in addition to the “sensing circuit” introduced earlier in the claim and it is unclear how these two sensing circuits relate to corresponding function of the medical body being a triggering of the switch to urge the contact to be electrically connected to the contact pad, to thereby activate a wearable sensing circuit”. Claims 2-11 are rejected due to their dependence on claim 1. 
Regarding claim 9: Claim 1 has been amended to introduce “a contact pad”, “a switch”, “a contact” and “a wearable sensing circuit”, but these elements were previously introduced in claim 9 and claim 9 has not been amended in light of the amendments to claim 1. Therefore, as written, claim 9 requires two contact pads, two switches, two contacts, and two wearable sensing circuits. It is unclear whether claim 9 was intended to be amended or whether claim 9 was indeed intended to claim a medical device with two of each of these elements. For the sake of examination, the former is the interpretation applied to the claim. It is suggested to amend claim 9 to recite “wherein [[a]] the contact pad is disposed on the ground layer




Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended in the manner set forth above to overcome the objections and rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The subject matter of the independent claim, as interpreted in the manner set forth above, could either not be found or was not suggested in the prior art of record. As amended and interpreted in the manner set forth above, independent claim 1 requires (a) a medical body having at least one electrode, a printed circuit board with a contact pad disposed thereon, and a switch having a contact, (b) a protective plastic film adhered to the medical body and having at least one electrode on a side of the film opposite away from the medical body, (c) wherein an electrical sensor is formed by the at least one electrodes cooperating with each other and is configured to generate an electrical signal in response to removing the film from the medical body, and (d) a sensing circuit configured to detect the electrical signal and trigger the switch to urge the contact to be electrically connected to the contact pad to thereby activate a wearable sensing circuit. PG PUB 2020/0405952 to Rytz (cited in the last Office Action) remains the closest prior art of record and discloses each of the claimed structures, but does not disclose that the sensing circuit is configured to trigger the switch to urge the contact to be electrically connected to the contact pad to thereby activate a wearable sensing circuit. Additionally, due to the disclosed structural and electrical configuration of Rytz’s medical device, one of ordinary skill in the art would have recognized that it would have required substantial redesign to modify Rytz to allow the sensing circuit to be capable of triggering the switch to urge the .
The Examiner notes that if claims 1-11 are amended into condition for allowance, the presence of claims 12-20 (which were non-elected with traverse in the reply filed 8/10/221) would prevent the application from passing to issue. Therefore, the Examiner suggests cancelling claims 12-20 in the next reply.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783